Citation Nr: 0909980	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, to include chondromalacia patella of the right 
knee, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease, to include chondromalacia patella of the left 
knee, currently rated 20 percent disabling.  

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathleen L. Day


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran has verified active service from May 1971 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2003, a statement of the case for the knee 
claims was issued in January 2004, a statement of the case 
for the TDIU claim was issued in April 2004, and a 
substantive appeal was received in May 2004.  The Veteran 
requested a Board hearing.  However, he withdrew that request 
in February 2009.


FINDINGS OF FACT

The Veteran's degenerative joint disease, to include 
chondromalacia patella of both knees is manifested by 
complaints of pain; objectively, flexion of both knees is to 
no worse than 110 degrees and extension of both knees is to 
no worse than 0 degrees, with no showing of ankylosis and 
with the weight of the evidence failing to demonstrate 
lateral instability and recurrent subluxation of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease, to include 
chondromalacia patella of the right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003, 
5099, 5256, 5257, 5260, 5261 (2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease, to include 
chondromalacia patella of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003, 
5099, 5256, 5257, 5260, 5261  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The notification obligation in this case, with regard to the 
knee issues, was accomplished by way of letters from the RO 
to the Veteran dated in June 2006 and July 2008.  The 
notification obligation with regard to the TDIU issue was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2007.  The Board finds that any defects with 
respect to the timing of the VCAA notice requirement were 
harmless.  Although the notices provided to the Veteran were 
not given prior to the first AOJ adjudication of the claim, 
the notices were provided prior to initial certification of 
the Veteran's claim to the Board.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA letters also provided the Veteran with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In July 2008, the Veteran was provided with the notice 
required by Vazquez-Flores, and his claim was readjudicated 
in an October 2008 supplemental statement of the case, 
thereby curing any error in the timing of the notice.  Thus, 
VA has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Degenerative Joint Disease, to include Chondromalacia 
Patellae, of Both Knees

The Veteran has claimed entitlement to increased ratings for 
degenerative joint disease, to include chondromalacia 
patella, of the bilateral knees.  Throughout the rating 
period on appeal, he is assigned a 20 percent evaluation for 
each knee under Diagnostic Code 5099-5260.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Again, the RO has evaluated the Veteran's knee disabilities 
under DC 5099-5260.  DC 5099 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.27.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
20 percent evaluation is for application where flexion is 
limited to 30 degrees.  To achieve the next-higher 30 percent 
rating, the evidence must show flexion limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 20 percent evaluation 
is for application where extension is limited to 15 degrees.  
A 30 percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

In the present case, the Veteran underwent VA examination in 
March 2002.  He reported a deep, sharp pain "behind the knee 
caps" of both knees with the left being more prominent than 
the right.  He stated that pain was present 80 percent of the 
time and occurred with walking more than 40 meters, standing 
more than 5-10 minutes, squatting, kneeling and experiencing 
polyarthralgia diffusely and symmetrically.  Objectively, he 
was tender diffusely about both knees, left being more 
sensitive than the right.  Active range of motion, right over 
left, was extension 0/0 and flexion 130/130.  There was a 
painful arc of motion between 90 and 130 degrees of motion 
bilaterally.  Passive range of motion beyond active range of 
motion was volitionally guarded.  

Upon subsequent VA (fee basis) examination in April 2003, the 
Veteran reported pain along the left lower extremities that 
worsened over the years, which caused him to put more 
pressure on the right lower extremities, leading to a 
constant pain on the right knee with difficulty ambulating.  
He stated that he was able to brush his teeth, cook, shower, 
dress himself, and drive a car.  He reported problems and 
pain when taking long walks, climbing stairs, shopping, 
vacuuming or gardening.  He stated that he could not take out 
the trash or push a lawn mower.  

Upon physical examination, right knee, flexion was 0 to 110 
degrees with pain starting at 90 degrees, and extension was 
zero.  Left knee, flexion was 0 to 105 degrees with pain 
starting at 90 degrees, and extension was normal.  Range of 
motion of the joint was limited by pain.  

At his next VA examination in March 2006, the Veteran 
continued to report bilateral knee pain, which was usually 8 
or 9 in intensity, and he reduced the pain by staying in bed.  
He denied decrease in range of motion, although he stated 
that there was tightness of his knees.  He reported flare-ups 
every three to four weeks, with severity at 8 or 9, and a 
duration of 4 to 24 hours, with frequency of three or four 
times a week with no change in range of motion.  He reported 
that his walking distance was limited to about 30 yards.  He 
stated that he could not participate in an exercise program, 
sports, running, jumping, or squatting activities.  He also 
avoided negotiating stairs.  With driving greater than 10 
minutes, he reported bilateral knee pain.  He stated that he 
was able to utilize the toilet, eat, groom, and perform 
hygiene functions and activities.  Regarding range of motion, 
right knee flexion was to 140 degrees, and left knee flexion 
was to 135 degrees.  Extension was to 0 degrees bilaterally.  
There was no arc pain motion.  He reported pain when flexing 
the knees, although he did not specify when asked where.  

The Veteran underwent another VA examination in July 2006.  
He reported constant, localized pain, rated at a level 9 of 
10.  He reported the ability to function with medication and 
denied any incapacitation.  He reported functional impairment 
as to walking, climbing, standing, and similar activities.  
Upon physical examination, there were signs of tenderness.  
Flexion was to 140 degrees and extension was to 0 degrees, 
for both the left and right knees.  Bilaterally, the joint 
functions were not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  

Most recently, Veteran underwent VA examination in February 
2007.  He reported chronic severe debilitating pain in his 
knees.  He reported difficulty getting dressed, eating, 
grooming, and bathing, affected by multiple conditions, 
including the bilateral knees.  He stated that he had not 
worked since being placed on Social Security disability 
retirement.  That examination did not include range of motion 
findings referable to the knees.

The range of motion findings detailed above do not support 
the next-higher 30 percent evaluation for either flexion or 
extension of either knee.  Indeed, at no time has the 
Veteran's flexion of either knee been limited to 15 degrees 
or worse, and at no time has the Veteran had extension of 
either knee to 20 degrees or worse.  Moreover, in finding 
against an increased rating, the Board has appropriately 
considered the Veteran's consistent complaints of pain and 
acknowledges his report of limitations in his daily 
activities brought about by his knee symptomatology.  
However, it is determined that such pain and limitation has 
already been accounted for in the presently assigned 20 
percent evaluations for each knee in effect throughout the 
rating period on appeal.  Moreover, while pain has been 
objectively demonstrated, there is no showing of objective 
additional functional limitation rising to such level as to 
enable a finding that the overall disability picture most 
nearly approximates the next-higher 30 percent evaluation for 
either knee.  In fact, the VA examiner in July 2006 expressly 
found that the joint functions of both knees were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, with 
respect to both knees, the medical findings do not establish 
loss of either flexion or extension to a compensable degree.  
(It is recognized that the Veteran is "compensably rated" 
for each knee, at 20 percent.  However, the actual range of 
motion findings here do not technically meet the levels for 
even a zero percent rating.)  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply 
for arthritis and instability of the knee.  Specifically, the 
VA General Counsel has held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in at least noncompensable limitation 
of motion. See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  It is noted that there is some inconsistency 
in the record as to whether the Veteran has x-ray evidence of 
arthritis in both knees.  For example, a March 2006 VA 
examination indicated minimal narrowing of the medial 
articular compartment, and a July 2006 examination noted x-
rays showing degenerative joint disease.  However, a later 
February 2007 VA examination stated that, radiographically, 
the left knee was essentially normal.  The Board will here 
resolve any reasonable doubt in the Veteran's favor and find 
that x-ray evidence of arthritis in both knees has been 
established here.  

Even construing the evidence favorably to enable a finding of 
arthritis in both knees, assignment of a separate rating is 
still not warranted here, for two reasons.  First, the 
evidence fails to demonstrate limited motion to at least a 
noncompensable degree, as previously explained, and second, 
the weight of the overall evidence fails to demonstrate 
consistent findings of laxity regarding either knee.  With 
respect to the latter point, it is recognized that the 
Veteran has described  episodes of giving away, causing him 
to fall, as reported upon VA examination in March 2002 and 
March 2006.  Moreover, March 2002 VA examination findings do 
show collateral ligament laxity at 1+ with questionable end 
point due to guarding.  Additionally, while Lachmann and 
drawer tests demonstrated no laxity on the right, there was 
equivocal laxity on the left, questionable due to guarding.  
Additionally, patellofemoral compression test was positive 
bilaterally and McMurray's test was unobtainable bilaterally 
due to guarding.  Furthermore, McMurray's test was positive 
in March 2006.  However, upon subsequent examination in April 
2003, there was no evidence of recurrent subluxation, locking 
pain or joint effusion.  Furthermore, VA examination in July 
2006 revealed that anterior and posterior cruciate ligaments 
stability tests, medial and lateral collateral ligaments 
stability tests, and medial and lateral meniscus tests of 
both knees were all within normal limits.  Overall, the 
evidence is not found to show lateral instability or 
subluxation as contemplated under Diagnostic Code 5257.  


In conclusion, the evidence fails to support ratings in 
excess of 20 percent for 
the Veteran's for degenerative joint disease, to include 
chondromalacia patella of the right and left knees.  
Moreover, there is similarly no basis for assignment of any 
separate evaluation based on instability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, to include chondromalacia patella 
of the right knee, is not warranted.  

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, to include chondromalacia patella 
of the left knee, is not warranted.  


REMAND


The Board finds that additional development is required with 
respect to the Veteran's TDIU claim, for the reasons 
explained below.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, the Veteran does not meet the threshold 
percentages set forth under 38 C.F.R. § 4.16(a).  However, as 
noted above, it still must be determined whether he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The record does 
not contain any opinion on this issue.  Therefore, such 
opinion should be obtained.  Moreover, if the opinion 
indicates that the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities, then referral to the Director of the 
Compensation and Pension Service should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA examination to 
determine whether it is at least as 
likely as not that the Veteran is unable 
to secure or follow a substantially 
gainful occupation due to the Veteran's 
service-connected knee disabilities.  The 
claims file should be reviewed in 
conjunction with this request.  The 
examiner should perform all necessary 
tests and provide a clear rationale for 
all opinions given.  If the examiner 
answers in the affirmative, and the 
examination results do not result in a 
revised rating assignment enabling a 
grant of TDIU under 38 C.F.R. § 4.16(a), 
then forward the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
TDIU claim, pursuant to the provisions of 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b).  

Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


